DETAILED ACTION
1. 	This Office action is responsive to Applicant’s remarks submitted September 23, 2022. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on September 23, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 6-11, and 14-19 are currently pending. 

Response to Arguments
2.	Applicant argues the prior art of record fails to teach the limitations of claim 1 at lines 3-9 (Remarks, p. 7). More particularly, Applicant states the prior art of record fails to teach the claimed generation of synchronization signals based on a group ID (Remarks, p. 9). To this point, Applicant first argues with respect to Cox that the respective signal “[is] for power saving and is not a signal for synchronization” (Remarks, p. 9). The Examiner has carefully considered this point, but respectfully notes that this argument fails to consider the teachings or intentions of Novlan modified by Cheng. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Cheng teaches wherein values of the synchronization signals are used to indicate group identification information, such as groupcast or group member identification, as well as allowing for the user to filter the signals (see, e.g., [0022]). Cox demonstrates a known method of associating a UE or group sequence with a particular signal (see, e.g., [0019]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate this sequencing and association technique of Cox within the system of Novlan modified by Cheng, in order to realize or implement the group indication of Cheng.
	Applicant next argues “Kuang does not disclose that PSS and SSS are generated based on the group identification information [sic],” and reasons “Kuang relates to the group of the base station [whereas] this application relates to the group of terminal” (Remarks, p. 9). The Examiner has also carefully considered this point, but respectfully notes again that this is an argument against the references individually. Novlan modified by Cheng teaches the correlation between the PSS/SSS and terminal group. As previously noted, Cheng teaches wherein values of the synchronization signals are used to indicate group identification information, such as groupcast or group member identification, as well as allowing for the user to filter the signals. Kuang also demonstrates a known method of associating a UE or group sequence with a particular signal (see, e.g., [0065]). Similarly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate the sequencing and association techniques of Kuang within the system of Novlan modified by Cheng, in order to realize or implement the group indication of Cheng.
	Alternatively, Applicant’s arguments are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0328329 (hereinafter “Novlan”), in view of U.S. Publication No. 2015/0043545 (hereinafter “Cheng”), and alternatively in further view of one of: U.S. Publication No. 2020/0029302 (hereinafter “Cox”), U.S. Publication No. 2020/0187034 (hereinafter “Kuang”), or U.S. Publication No. 2009/0310570 (hereinafter “Smith”)1.
Regarding claim 1: Novlan teaches a method performed by a terminal in a wireless communication system, the method comprising: 
obtaining group identification information of a group in which a leader terminal performs groupcast, wherein the group comprises a plurality of terminals including the leader terminal; receiving, from the leader terminal in the group, a primary synchronization signal, PSS and a secondary synchronization signal, SSS, wherein the PSS and the SSS used for synchronization of the wireless communication system; and based on the detecting of the PSS and the SSS, receiving, from the leader terminal, system information of the group (See, e.g., [0088], [0107]-[0109], [0143], [0207]-[0209]; a group leader sends a PSS, SSS, and system info using obtained group information).
Novlan does not explicitly state “detecting the PSS and the SSS based on the group identification information.” However, this feature is taught by Cheng (See, e.g., [0022], [0034], and/or [0053]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cheng, such as the signaling functionality, within the system of Novlan, in order to specify configuration(s).
Novlan modified by Cheng does not explicitly state the feature wherein the PSS and the SSS are “generated based on the group identification information.” To the extent this feature is not inherent2 to the system of Novlan modified by Cheng, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the application to generate the PSS and SSS based on the group identification information in order to enable the said detection.
Alternatively, this feature is taught by Cox (See, e.g., [0119], [0241], and claim 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cox, such as the sequence generation functionality, within the system of Novlan modified by Cheng, in order to improve correlation and/or spectrum usage efficiency.
Alternatively, this feature is taught by Kuang (See, e.g., [0065]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kuang, such as the sequence generation functionality, within the system of Novlan modified by Cheng, in order to improve correlation and/or spectrum usage efficiency and/or correlate signals with the group.
Alternatively, Smith teaches a system that overlaps many of the teachings of Novlan and Cheng, such as receiving synchronization signals from a group leader, as well as wherein the signals are generated based on group identification information (See, e.g., [0089] and figure 19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Smith, such as the sequence generation functionality, within the system of Novlan modified by Cheng, in order to correlate signals with the group.
The rationale set forth above regarding the method of claim 1 is applicable to the terminal of claim 11.

Regarding claims 6 and 14: Novlan modified by Cheng and Cox, Kuang, or Smith further teaches wherein the group identification information comprises a group identifier (ID) (See, e.g., Novlan [0108]-[0110] and [0183]; also Cheng [0050]; also Cox [0119], [0241], and claim 2; also Kuang [0065]). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the method of claim 6 is applicable to the terminal of claim 14.
8.	Claims 7-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan, in view of Cheng, in further view of one of Cox, Kuang, or Smith, and in further view of U.S. Patent No. 9,154,922 (hereinafter “Kim”).

Regarding claims 7 and 15: Novlan modified by Cheng and one of Cox, Kuang, or Smith may teach or imply releasing a mask regarding a cyclic redundancy check (CRC) of information received via a physical broadcast channel by using the group identification information (See, e.g., Novlan [0343]). To the extent this feature is not inherent to or adequately taught within the system of Novlan modified by Cheng and Cox or Kuang, it is nevertheless taught in Kim (See, e.g., col. 1, lines 40-55, col. 4, line 57-66, and col. 5, line 55 – col. 6, line 29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kim, such as the masking functionality, within the system of Novlan modified by Cheng and one of Cox, Kuang, or Smith, in order to improve resource allocation for group communication.
The rationale set forth above regarding the method of claim 7 is applicable to the terminal of claim 15.

Regarding claims 8-10, 16, and 17: Novlan modified by Cheng and one of Cox, Kuang, or Smith, and further Kim further teaches wherein the mask is applied to at least a part of the CRC (i.e. claim 8); and wherein, when the mask is applied to the at least a part of the CRC, masking is not performed or 0 is masked on a remaining part of the CRC to which the mask is not applied (i.e. claim 9) (See, e.g., Kim col. 1, lines 40-55, col. 4, line 57-66, and col. 5, line 55 – col. 6, line 29); and wherein the mask comprises a group ID (i.e. claim 10) (See, e.g., Kim col. 1, lines 40-55). The motivation for modification set forth above regarding claim 7 is applicable to claims 8-10.
The rationale set forth above regarding the methods of claims 8-10 is applicable to the terminals of claims 16 and 17, respectively.

9.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan, in view of Cheng, in further view of one of Cox, Kuang, or Smith, and in further view of U.S. Publication No. 2019/0268866 (hereinafter “Qu”).

Regarding claims 18 and 19: Novlan modified by Cheng and one of Cox, Kuang, or Smith substantially teaches the terminal as set forth above regarding claim 11, but does not explicitly state wherein the PSS is generated based on a first equation, and wherein the first equation is dpss(n)=1-2x(m), where dPSS(n) refers to a sequence of the PSS, n refers to an integer greater than or equal to 0 and less than 127, m =(n+43NID)mod127, NID refers to the group ID, x(m) refers to a sequence determined based on x(i+7) = (x(i+4)+x(i)))mod2 and {x(6), x(5), x(4), x(3), x(2), x(1), x(0)} = {1, 1, 1, 0, 1, 1, 0}. However, this feature is taught by Qu (See, e.g., [0077] and [0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Qu, such as the sequence generation functionality, within the system of Novlan modified by Cheng and one of Cox, Kuang, or Smith, in order to reduce interference to the PSS in a NR network.
The rationale set forth above regarding the terminal of claim 18 is applicable to the method of claim 19.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference Novlan was cited in Applicant’s Information Disclosure Statement submitted November 12, 2020 (U.S. Patent Application Publications, cite no. 1). The reference Smith was cited in Applicant’s Information Disclosure Statement submitted August 20, 2021 (U.S. Patent Application Publications, cite no. 1). It should be noted that the alternative rejections under Cox, Kuang, and Smith are provided by the Examiner in an effort to promote compact prosecution.
        2 For instance, the detection of the synchronization signals based on the group identification information presumes first the necessary generation of the synchronization signals based on the group identification information.